                                                                                     nlw- - csu.s.nISTRIIITCCURT
                                                                                          ATARYY N,VA
                                                                                              NWD
                                 IN THE UNITED STATES DISTRICT COURT
                                     W ESTERN D ISTR ICT O F V IR G IN IA                MAt 2S 2219
                                          A BIN G D O N DIW SIO N                        Jbm c. D
                                                                                         W:     ' '
                                                                                                :
                                                                                           o     '   K
         U N IT ED STA TES O F A M ER ICA                  )
                                                           )       N o. 1:17C R00027
         V.                                                )
                                                           )
         JO EL A DA M S SM ITH ER S,                       )       V ER DIC T
                                                           )
                        Defendant.                         )

         W e,thejury,unanimouslyfindastodefendantJOEL ADAM S SM ITHERS:

         C O U NT 1: Possessed w ithouta legitim ate m edicalpurpose orbeyond the bounds ofm edical
                     practice Schedule11Controlled Substanceswith theIntentto Distributeon M arch
                     7,2017.


                                     N otG uilty                        (Itliltjr


         COUNT 2: M aintained aPlaceforthePurposeofUnlawfully Distributing Controlled
                  Substancesfrom 2015 to August2017.


                                     N otG uilty


         C O U NT S 3 -862: U nlaw fully D istributed a Controlled Substance withouta legitim ate
                            m edicalpurpose orbeyond the boundsofm edicalpractice.


C ount        Patient    D ate         Controlled Substance
 3            ItB       9/3/2015          M S.CON TIN                      N otG uilty                     (7tlilt)r

 4                      9/3/2015         OX Y COD ON E                     N otG uilty                     (7lzilt)r

 5                      10/1/2015        OX Y COD ON E                     N otG uilty                     (7tlilt)r

 6                      10/1/2015         OX Y CON TW                      N otG uilty                     (7Izilt)r




     Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 1 of 39 Pageid#: 2191
                 10/29/2015     OX Y CO D ON E              N otG uilty            G uilty

8                 11/17/2015     OX Y CON TW                N otG uilty         Z cuuty
9                 11/30/2015    OX Y COD ON E               N otG uilty        -   jgjzjjtjr

10                11/30/2015     OX Y CON TW                N otG uilty            GuilW
                   1/6/2016     OX Y COD ON E               N otG uilty            GuilW
12                 1/6/2016      O XY C ON TW               N otG uilty         / cuile
13                2/5/2016       FEN TAN YL                 N otG uilty         ,/suilty
14                2/5/2016      OX Y CO DON E               N otG uilty            G uilty

15                3/9/2016        O PA N A ER               N ot G uilty        / cuilty
16                3/9/2016      OX Y CO D ON E              N ot G uilty        / cuile
                  4/11/2016       O PAN A ER                N ot G uilty        / cuilty
18                4/11/2016     OX Y CO D ON E              N ot G uilty        ïf Guilty
19                5/11/2016     OX Y COD ON E               N otG uilty            (7lzilt!r

20                5/11/2016    OX YM O RPH ON E             N ot G uilty           G uilty

21       FB       9/10/2015     OX Y CO D ON E              N ot G uilty        Z suu.
22       FB       9/10/2015    O X YM O RPH ON E            N ot G uilty        Z cuilty
23        FB      11/9/2015     O X YCO D ON E              N otG uilty         W cuilty
24       FB       11/9/2015    OX YM O RPH ON E             N otG uilty         Z cuilty
25       FB       12/14/2015    OX Y CO D ON E              N otG uilty         Z cuil.
26       FB       12/14/2015   OX YM O RPH ON E             N otG uilty         i cuilty
27       FB       1/12/2016     OX YCO D ON E               N otG uilty         Z suiltx
28       FB       1/12/2016    OX YM ORPH ON E              N otG uilty         X suilty
29        FB      2/9/2016      O X YCO D ON E              N otG uilty         J suilty


     Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 2 of 39 Pageid#: 2192
30       FB       2/9/2016     OXYM ORPHONE                 N otG uilty             (7Izilt)r

31       FB       3/10/2016      O PAN A ER                 N otG uilty         Z cuiltx
32        FB      3/10/2016     OX Y CO D ON E              N otG uilty         f gujjty
                                                                                .
                                                                                j

33        FB       4/7/2016      O PA N A ER                N otG uilty         Z cuilty
34        FB       4/7/2016     O X YCO D ON E              N otG uilty         Z s-i.
35        FB      4/27/2016       OPAN A ER                 N otG uilty         J suilty
36        FB      4/27/2016     OX Y COD ON E               N otG uilty         Z suilty
37        FB      5/25/2016     OX Y COD ON E               N otG uilty         Z cuilty
38        FB      5/25/2016    O XY M ORPH ON E             N otG uilty         d cuuty
39        FB      6/23/2016     OX Y COD ON E               N otG uilty         Z cuilty
40        FB      6/23/2016    O X YM ORPH ON E             N otG uilty
                                                                      N
                                                                                ï/cuilty
41        FB      7/21/2016     OX Y COD ON E               N ot G uilty        Z cuilty
42        FB      7/21/2016    O X YM ORPH ON E             N ot G uilty        Z cuilty
43        FB      8/18/2016     OX Y COD ON E               N ot G uilty        Z cuilty
44        FB      8/18/2016    O X YM ORPH ON E             N ot G uilty        Z cuilty
45        FB      10/10/2016    OX Y COD ON E               N ot G uilty        Z cuil.
46        FB      10/10/2016   OX YM ORPH ON E              N ot G uilty        Z cuilty
47        FB      11/10/2016    OX Y COD ONE                N ot G uilty        Z cuilty
48        FB      11/10/2016   OX YM ORPH ON E              N ot G uilty        W cuiltx
49        FB      12/12/2016   OX YM ORPH ON E              N ot G uilty        Z cug.
50        FB       1/6/2017     OX Y COD ON E               N otG uilty         sf cu
                                                                                    il.
51        FB       1/6/2017    OX YM ORPH ON E              N otG uilty             (Rtziltjr

52        FB       2/2/2017     OX Y COD ON E               N otG uilty         / cuu.

     Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 3 of 39 Pageid#: 2193
53        FB       2/2/2017     OXYM ORPHON E               N otG uilty                (7tlilt)r

54        FB       3/2/2017       OX Y COD ON E             NotGuilty           Z suilty
55        FB       3/2/2017     O XY M ORPH ON E            N otG uilty         / cuilty
56        SB       9/2/2015        M S CON TW               N otG uilty                G uilty

57        SB       9/2/2015       OX Y COD ON E             N otG uilty                (7tlilt)r

58        SB      10/1/2015    M ORPHINE SULFATE            N otG uilty                G uilty

59        SB      10/1/2015       OX Y COD ON E             N otG uilty                G uilty

60        GB      10/27/2015      OX YCOD ONE               N ot G uilty        Xrsuil.
61        GB      10/27/2015     OX YM O RPHON E            N ot G uilty        / cuile
62       GB       11/30/2015      OX YCOD ONE               NotG uilty                 t;lIliltlr

63       GB       11/30/2015     OX YM ORPH ON E            N ot G uilty               Guilt
44        GB       1/4/2016       OX Y COD ON E             N ot G uilty        Z cuilty
65        GB       1/4/2016      OX YM ORPH ON E            N ot G uilty        Z cuilty
66        GB      1/20/2016       O X YCOD ON E             N ot G uilty

67        GB      1/20/2016      OX YM O RPH ON E           N ot G uilty        / cuilty
                                                                               h,zze
68        GB       2/3/2016       O X YCO D ON E            N ot G uilty               c lzilt,r

69        GB       2/3/2016      OX Y M O RPHON E           N ot G uilty       Z cuil.
70        GB      3/22/2016       O X YCO D ON E            N ot G uilty         /''cuilv
                                                                                -.


71        GB      4/21/2016        OPAN A ER                N otG uilty                (7lzilt)r

72        GB      4/21/2016       O X YCO D ON E            N ot G uilty        Z cuil.
73        GB      5/18/2016       OX Y CO D ONE             N ot G uilty        / cuilty
74        GB      5/18/2016      OX YM O RPH ON E           N ot G uilty        J cuuty
75        GB      6/21/2016       OX Y CO D ON E            N otG uilty         J suuty


     Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 4 of 39 Pageid#: 2194
76       GB       6/21/2016     OX Y M ORPH ON E            N otG uilty         A ouuty
77       GB       7/18/2016       OX Y COD ON E             N otG uilty        .    jpjzjjtjr

78       GB       7/18/2016     OXYM ORPHONE                N ot G uilty            (Rllilt)r

79        JB      9/11/2015    M ORPHINE SULFATE            N ot G uilty            GuilW
                                                                                .

80        JB      9/11/2015       OX YCO D ON E             N otG uilty             gujjs
81        JB      11/12/2015      OX Y CO D ON E            N ot G uilty        Z cuilty
82        JB      11/12/2015    OX Y M O RPH ON E           N otG uilty         Z suile
83        JB      12/14/2015      OX YC OD ON E             N otG uilty         Z cuil.
84        JB      12/14/2015    OX Y M ORPH ON E            N otG uilty             (7Izilt!r

85        JB       1/6/2016       OX YC OD ON E             N otG uilty             Guilt
86        JB       1/6/2016     OX Y M O RPH ON E           N otG uilty         Z suilty
87        JB       2/3/2016       OX YC OD ON E             N otG uilty         Z cuilty
88        JB      2/3/2016      OX Y M O RPH ON E           N otG uilty         J cuilty
89        JB       3/2/2016        OPAN A ER                N otG uilty             (E1lziltlr

90        JB       3/2/2016       OX Y COD ON E             N otG uilty         / cuil.
91        JB       4/7/2016        OPAN A ER                N otG uilty        Y cuil.
92        JB       4/7/2016       OX YC OD ON E             N otG uilty        Z cuil.
93        JB       5/9/2016       OX YC OD ON E             N otG uilty        Z cuil.
94        JB       5/9/2016     OX Y M ORPH ON E            N otG uilty        / cuilty
95        JB      6/14/2016       OX Y COD ON E             N otG uilty             (7Izilt)r

96        JB      6/14/2016     OX Y M ORPH ON E            N otG uilty        y wgujjjy
97        JB      7/12/2016       OX Y COD ON E             N otG uilty             G uilty

98        JB      7/12/2016     OX Y M ORPH ON E            N otG uilty             G uilty




     Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 5 of 39 Pageid#: 2195
99         JB      8/11/2016      OX YC OD ON E              N otG uilty

100        JB      8/11/2016     OX Y M ORPH ON E            N otG uilty                 tqllzilt)T

102       DB       9/1/2015       OX Y COD ON E              N otG uilty                 (7Izilt)?

103       CC       4/7/2016         OPAN A ER                N otG uilty                 (7ïzilt)r

104       CC       4/7/2016       OX Y COD ON E              N otG uilty                 Guill
105       CC       5/3/2016         O PAN A ER               N otG uilty                 (7Ililt)r

106       CC        5/3/2016      OX Y CO D ONE              N ot G uilty       o        (pyzjjtjr

107       CC        6/6/2016      OX Y CO D ON E             N ot G uilty                (Rtlilt)r

108       CC        6/6/2016     OX YM O RPH ON E            N ot G uilty                GuilW
109       CC       7/5/2016       OX Y CO D ON E             N otG uilty         xfcuilty
110       CC       7/5/2016      O X YM O RPH ON E           N ot G uilty        Z Guil.y
111       CC        8/5/2016      OX Y CO D ON E             N ot G uilty                (7tzilt)l

112       CC        8/5/2016     O X YM O RPH ON E           N otG uilty        Ak (7tlilt)r

113       CC       11/7/2016      OX Y COD ON E              N otG uilty                 (7lzilt)r

114                8/31/2015      OX YCO D ONE               N otG uilty                 (7lzilt)r

115                9/1/2015        M S CONTIN                N ot G uilty       Z cuil.
116        JC      9/30/2015   M ORPHFNE SULFATE             NotGuil*           Xf cuil.
117        JC      9/30/2015      OX Y CO DON E              N otG uilty        d cuil.
118        JC      11/3/2015      OX YCODONE                 N otG uilty        Z cuil.
119       TD       8/26/2015   M ORPH IN E SU LFA TE         N ot G uilty                (7Izilt)r

120       TD       8/26/2015      OX Y COD ON E              N otG uilty         r cujjs
                                                                                ,.




121       TD       9/30/2015      OX Y COD ON E              N otG uilty                 (7Izilt)r

122       HD       3/31/2016        O PA N A ER              N otG uilty             .
                                                                                         G uilty


                                                  6

      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 6 of 39 Pageid#: 2196
                                                                                 .

123       HD       3/31/2016      PERCOCET                   N otG uilty             jpjzjjtjr

124       HD       4/18/2016      OPANA ER                   N otG uilty             (7Izilt)r

125       HD       4/28/2016     OXYCODONE                   N otG uilty         /cuil.
                                                                                 x

126       HD        6/2/2016     OXYCODONE                   N otG uilty         Z cuil.
127       HD        6/2/2016    OXYM ORPHONE                 N otG uilty         z suu.
128       HD       6/30/2016     OXYCODONE                   N otG uilfy         / cuilty
129       HD       6/30/2016    O XY M ORPH ON E             N otG uilty             G uilty

130       HD        8/4/2016     OX Y COD ON E               N ot G uilty         f cuilty
131       HD        8/4/2016    OX YM ORPH ON E              N otG uilty         l cuil.
                                                                                 s


132       HD        9/5/2016     OX Y COD ONE                Not G uilty         J cuilty
133       HD        9/5/2016    OX YM ORPH ON E              N ot G uilty        J suuty
134       HD       11/14/2016   OX YM O RPH ON E             N ot G uilty            (7txiltlr

135       HD       12/14/2016   OX YM ORPH ON E              N ot G uilty        / cuil.
136       HD       1/11/2017    OX YM O RPHON E              N ot G uilty       4 suilty
137       HD        2/7/2017    OX YM O RPH ON E             N ot G uilty        / suil.
138       HD       4/24/2017    OX YM O RPH ON E             N ot G uilty        4 cui.
139       HD       5/31/2017    OX YM ORPH ON E              N ot G uilty        Y cui.
140       HD       6/27/2017    OX YM O RPH ON E             N ot G uilty        / cui.
141       HD       7/27/2017    OX YM O RPH ON E             N ot G uilty        / cui.
142                9/25/2015     O X YCO D ON E              N ot G uilty            (7tlilty

143                9/25/2015    OX YM O RPHON E              N otG uilty         / cuil,y
144                10/27/2015    O X YCO D ON E              N otG uilty         7 suuty
145                10/27/2015   OX YM O RPHON E              N otG uilty             (7Izilt!r




      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 7 of 39 Pageid#: 2197
146                11/23/2015    OX YC OD ON E               N otG uilty                  (rzlilt!r

147                11/23/2015   O XY M ORPH ON E             N ot G uilty           @
                                                                                    j   6 guyjjs
148                12/21/2015    OX Y CO DON E               N ot G uilty        / suilty
149                12/21/2015   OX YM O RPH ON E             N otG uilty         4/ouuty
150                1/19/2016     OX Y CO D ONE               N otG uilty         4 ouu,y
151                1/19/2016    OX YM O RPH ON E             N otG uilty                  (rtdilt!r

152                2/3/2016      O X YCO D ON E              N otG uilty            J suil.
153                2/3/2016     OX YM O RPH ON E             N otG uilty            / suil.
154                3/22/2016     OX YC OD ON E               N otG uilty            ./cuil.
155                4/21/2016       OPAN A ER                 N otG uilty            / cuil.
156                4/21/2016     O X YCO D ON E              N otG uilty            4 cuil.
157                5/18/2016     OX YCO D ON E               N otG uilty            / cuil.
158                5/18/2016    OX YM O RPH ON E             N otG uilty            J cuil.
159                6/27/2016     O X YCO D ON E              N otG uilty            / cuil.
160                6/27/2016    OX YM O RPH ON E             N otG uilty                  G uill
161                 8/4/2016     O X YCO D ON E              N otG uilty        .
                                                                                          Guil/
162                 8/4/2016    OX Y M ORPH ON E             N otG uilty            J cuilty
163                 9/5/2016     OX YC OD ON E               N otG uilty                  G uilty

164                 9/5/2016    OX Y M ORPH ON E             N otG uilty            ,     g ujjty

165       DD       4/5/2016        OPAN A ER                 N otG uilty                  G uilty

166       DD       4/5/2016      OX YCO D ON E               N otG uilty                  (7lziltjr
                                                                                    .
167       DD        5/4/2016       OPAN A ER                 N otG uilty                  (4tjjjtjr

168       DD        5/4/2016     O X YCO D ON E              N otG uilty                  G uilW


                                               8

      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 8 of 39 Pageid#: 2198
169       DD       6/1/2016      OX Y COD ON E                  N otG uilty          (7tlilt)r

170       DD       6/1/2016     OX Y M ORPH ON E                N otG uilty      1< tElllilt)r

171       DD       6/29/2016     OXYCODONE                  '
                                                                N ot G uilty     Nfcuilty
172       DD       6/29/2016    O X YM O RPH ON E               N otG uilty      Xfsuil.
173       DD       7/28/2016     OX Y CO D ON E                 N ot G uilty         (7tlilt)r

174       DD       7/28/2016    OX YM O RPH ON E                N ot G uilty         (7tlilt)r

175       DD       8/25/2416     OX YCO D ON E                  N otG uilty          Guilt
176       DD       8/25/2016    OX YM O RPH ON E                N otG uilty          G uilty

177       DD       9/26/2016     OX YCO D ON E                  N otG uilty          G uilty

178       DD       9/26/2016    OX YM O RPH ON E                N otG uilty          (7Izilt!l

179       DD       10/26/2016    OXYCODOKE                      N otG uilty      Nfcuil.
180       DD       10/26/2016   OX YM O RPH ON E                N otG uilty          G uilty

181       DD       11/21/2016    OX Y CO D ON E                 N otG uilty          G uilty

182       DD       11/21/2016   OX YM O RPH ON E                N otG uilty          G uilty

183       DD       12/19/2016    OX YCO D ON E                  N otG uilty     Z cuil.
184       DD       12/19/2016   OX YM O RPH ON E                N otG uilty     Z suilty
185       DD       1/16/2017     OX YCO D ON E                  N otG uilty     Z cuilty
186       DD       1/16/2017    OX YM O RPH ON E                N otG uilty          G uill
187       DD       2/13/2017     OX YC OD ON E                  N otG uilty     W cuilty
188       DD       2/13/2017    OX Y M O RPH ON E               N otG uilty          GuilW
189       DD       4/11/2017     O X YCO D ON E                 N otG uilty      .   jpyzjjjjr

190       DD       5/9/2017      OX YCO D ON E                  N otG uilty      . cujjs
191       DD        5/9/2017    OX YM O RPH ON E                N otG uilty          G uilty


                                               9

      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 9 of 39 Pageid#: 2199
192    DD      6/12/2017      OXYCODONE                  N otG uilty              G uilty

193    DD      6/12/2017    O X YM O RPH ON E            N otG uilty              g ujjty

194    SF       8/31/2015     OX Y CO D ON E             N ot G uilty             (;uilt)r

195    SF       10/5/2015     OX Y CO D ON E              N otG uilty             G uilty

196    BF      11/17/2016     O X YCO D ON E              N otG uilty             G uilty

197    BF      11/17/2016   OX YM O RPH ON E              N otG uilty         k  /s-..
198    BF      12/15/2016     OX YCO D ON E               N otG uilty             G uilty

199    BF      12/15/2016   OX Y M O RPH ON E             N otG uilty             G uilty

200    BF       1/12/2017     OX YC OD ON E               N otG uilty             G uilty

201    BF       1/12/2017   OX Y M O RPH ON E             N otG uilty             G uill
202    BF       2/7/2017      OX YCO D ON E               N otG uilty         t  /cuil.
203    BF       2/7/2017      OX Y CON TW                 N otG uilty             G uilty

204    BF       3/9/2017      OX YCO D ON E               N otG uilty        J cui.
205    BF       3/9/2017      X TA M PZA ER               N otG uilty        Zsui.
206    BF       3/31/2017     OX YCO D ON E               N otG uilty             (7lzilt!r

207    BF       3/31/2017     X TA M PZA ER               N otG uilty             Guilt
208    BF       4/26/2017     OX Y COD ON E               N otG uilty        Z suil.
209    BF       4/26/2017     X TA M PZA ER               NotGuilty          Z sui.
210    BF       5/24/2017     OX YC OD ON E               N otG uilty             (7tzilt)r

211    BF       5/24/2017     X TA M PZA ER               N otG uilty        J cui.
                                                                             .
212    BF       6/15/2017     OX YC OD ON E               N otG uilty             (7jzjjjjr

213    BF       6/15/2017     X TA M PZA ER               N otG uilty             (7tlilt)r

214    BF       7/14/2017     OX YCO D ON E               N otG uilty             (7tlilt!r


                                            10

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 10 of 39 Pageid#: 2200
215    BF       7/14/2017      XTAM PZA ER                NotGuilty                (rttilt!p

216    CG       8/28/2015       M S C ON TIN              NotGuilty                G uilty

217    CG       8/28/2015      OXYCODONE                  NotGuilty                gujjs
218    CG       9/29/2015   M ORPH IN E SU LFATE          N ot G uilty             (Ilzilt)r

219    CG       9/29/2015      OX Y COD ONE               NotGuilty                (7tlilt!r

220    CG      11/20/2015      OX Y COD ON E              N otG uilty              (7lzilt)r

221    CG      11/20/2015     OX YM O RPH ON E            NotGuilty           .
                                                                                   (7tjjjtjr

222    Bha      9/3/2015    M ORPH IN E SU LFA TE         N ot G uilty             (7Iziltlr
                                                                             ,
223    BH a     9/3/2015       O X YCO D ON E             NotGuilty                c ugty

224    BH a     10/1/2015      O X YCO D ON E             N ot G uilty       r cuilty
225    BH a     10/1/2015     OX Y M ORPHON E             N otG uilty        Z cuilty
226    BH a    10/29/2015      O X YCO D ON E             NotGuilty          Z cuilty
227    BH a    10/29/2015     OX Y M O RPHON E            N otG uilty        Z cuilty
228    BH a    11/30/2015      O X YCO D ON E             N otG uilty

229    BH a    11/30/2015     OX Y M O RPHON E            N ot G uilty
                                                                             .
                                                                              q   vgujjty
230    BH a     1/4/2016         OPAN A ER                N otG uilty              G uilty

231    BH a     1/4/2016       OX Y COD ON E              N otG uilty              G uilty

232    BH a     1/29/2016      OX YC OD ON E              N otG uilty               (Itlilty

233    BH a     1/29/2016     OX Y M ORPH ON E            N otG uilty            W cuilty
23t    éHa      2/26/2016        OPAN A ER                N otG uilty        Z cuilty
235    BH a     2/26/2016      OX Y COD ON E              N otG uilty        / cuilty
236    BH a     3/24/2016      O X Y COD ON E             N otG uilty        Z cuilty
237    BH a     4/25/2016        OPAN A ER                N otG uilty              G uilty


                                               11

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 11 of 39 Pageid#: 2201
238   BH a     4/25/2016      OX Y COD ON E              N otG uilty             (7txilt)r

239   BH a     5/23/2016      OX Y COD ON E              N otG uilty         X Guilty
240    BH a    5/23/2016     OXYM ORPHONE                N ot G uilty            (7tvilt!r

241    BH a    6/21/2016      OXYCODONE                   N otG uilty            G uilty

242    BH a     6/21/2016    OX YM O RPH ON E             N otG uilty            (7tzilt)r

243    BH a    7/18/2016      OX YCO D ON E               N otG uilty            G uilty

244    BH a     7/18/2016    OX Y M ORPH ON E             N otG uilty        Y Guilty'
245    JII      10/1/2015     OX Y COD ON E               N otG uilty            (7Izilt)r

246    J:I      10/1/2015    OX Y M ORPH ON E             N otG uilty        x/ suilty
247    J:I     10/29/2015     OX YC OD ON E               N otG uilty        Z suilty
248    JII     10/29/2015.   OX Y M O RPH ON E            N otG uilty        z cuu,y
249    JII     11/30/2015     OX YCO D ON E               N otG uilty        .écuilty
250    JYI     11/30/2015    OX YM O RPH ON E             N otG uilty        / cuilty
251    JII      1/4/2016        OPAN A ER                 N otG uilty            c ujjty

252    J:I      1/4/2016      OX YC OD ON E               N otG uilty            G uilty

253    J:I      1/26/2016     OXYCODONE                   N otG uilty        / (7lzilt)r
254    JTI      1/29/2016     OX YC OD ON E               N otG uilty        / suil.
255    JII      1/29/2016    OXYM ORPHON E                N otG uilty        J cuu.
256    JII      2/26/2016    OX Y M ORPH ON E             N otG uilty            G uilty

257    JII      3/24/2016     OX Y COD ON E               N otG uilty            (7tzilt)r

258    J:I     4/25/2016        OPAN A ER                 N otG uilty            G uilty

259    J:I     4/25/2016      OX YC OD ON E               N otG uilty        Z cuuty
260    J:I      5/24/2016     OX Y COD ON E               N otG uilty        J cuutx

                                            12

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 12 of 39 Pageid#: 2202
261        J:I     5/24/2016     OXYM ORPHON E               N otG uilty              (7lzilt)r

262        JEI     6/21/2016       OX Y COD ON E             N otG uilty              GuilW
263        J:I     6/21/2016     O XY M ORPH ON E            N otG uilty              (7lzilt)r

264        JII     7/18/2016       OX Y COD ON E             N otG uilty          , (pjzjjtjr

265        JII     7/18/2016     O XY M ORPH ON E            N otG uilty              (7tliltjr

266        PH      9/15/2015    M ORPHINE SULFATE            N ot G uilty        N1cuilty
267        PH      9/15/2015       OXYCODONE                 N ot G uilty            Juui.
268        PH      10/20/2015      OX Y CO D ON E            N otG uilty              Guil+
269        PH      10/20/2015    OX YM O RPH ON E             N otG uilty             G uill
270        PH      11/23/2015      O X YCO D ON E             N ot G uilty            (7lziltjr

271        PH      11/23/2015    OX YM O RPH ON E            N ot G uilty             Guilt
272        PH      12/23/2015      OX Y COD ON E             N otG uilty              G uilty'

273        PH      12/23/2015    O XY M ORPH ON E            N otG uilty              (7tlilt)r

274        PH       1/20/2016      OX Y CO D ON E             N ot G uilty            (7tlilt)r

275        PH       1/20/2016    O X YM O RPH ON E           N otG uilty              (7tlilt)r

276        PH       2/3/2016       OX Y COD ON E             N otG uilty              gujjp
277        PH       2/3/2016     O X YM ORPH ON E            N otG uilty         .    (ptjjjt)r

2g8        PH      3/22/2016       OX Y CO DON E             N otG uilty              GuilW
279        PH      4/21/2016       OX Y COD ON E             N otG uilty         Y cuuty
280        PH      4/25/2016       OX Y CO DON E             N otG uilty

281        PH      5/18/2016       OX Y COD ON E             N ot G uilty        J cuuty
282        PH      6/14/2016       OX Y COD ON E             N otG uilty              G uilty

283        PH      6/14/2016     O X YM ORPH ON E            N ot G uilty        Y cuile


      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 13 of 39 Pageid#: 2203
    284    PH      7/13/2016      OXYCODONE                   N otG uilty             G uilty

    285    PH      7/13/2016     O XY M O RPH ON E            N otG uilty             G uilty

    286    PH       8/15/2016      OX YCO D ON E              N otG uilty             (Itlilt!r

    287    PH       8/15/2016    OXYM ORPHON E                N otG uilty             G uilty

    288    HH       9/15/2016      OXYCODONE                  N otG uilty             G uilty

    289    HH       9/15/2016    OXYM ORPHONE                 N otG uilty

    290    HH      10/18/2016      OXYCODONE                  N otG uilty             (7tzilt!r

    291    HH      10/18/2016    OXYM ORPHONE                 N otG uilty             (7tliltlr

    292    HH      11/22/2016      OXYCODONE                  N otG uilty        xZcuilty
    293    HH      11/22/2016    OXYM ORPHONE                 N otG uilty        W cuilty
    294    HH      12/20/2016      OXYCODONE                  N otG uilty         -
                                                                                      (7jzjjtjr

    295    HH      12/20/2016    O XY M ORPH ON E             N otG uilty         W cuilty
    296    HH       1/17/2017      OXYCODONE                  N otG uilty             (7lzilt)r
                                                                                  .
    297    HH       1/17/2017    OXYM ORPHONE                 N otG uilty             gujjs
    298    HH       2/20/2017      OXYCODONE                  N otG uilty             (7ttilt)r

    299    HH       2/20/2017    OXYM ORPHONE                 N otG uilty             Guilt
    300    BHo      9/15/2015   M ORPHINE SULFATE             N otG uilty             (7lzilt)r

    301    BHo      9/15/2015      OXYCODONE                  N otG uilty        J cuilty
    302    BH o    10/29/2015      OX YCOD ON E               N ot G uilty       J cuil.
    303    BH o    10/29/2015      O X YCO D ON E             N ot G uilty       J suilty
    304    BH o    10/29/2015    O X YM OR PH ON E            N otG uilty        J ouuty
1   305    DH       9/15/2015 M ORPHINE SULFATE               N ot G uilty            (7lziltlr
1
!   306    DH       9/15/2015      oxycoooNE                  N otG uilty        J suilty
E
I




                                               14

      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 14 of 39 Pageid#: 2204
307        SH      11/23/2015      DILAU D ID                N otG uilty             G uilty

308        SH      11/23/2015   OX Y M ORPH ON E             N otG uilty         W suilty
309        SH      12/23/2015      D ILAU D ID               N otG uilty             (7ttilt!r

310        SH      12/23/2015   OXYVORPHONE                  N otG uilty         W suilp
                                                                                 .




311        SH       1/20/2016      D ILA UD ID               N otG uilty             G uilty

312        SH       1/20/2016   OXYM ORPHONE                 N otG uilty

313        SH       2/3/2016       DILAUDID                  N otG uilty             G uilty

314        SH       2/3/2016    O XY M ORPH ON E             N otG uilty

315        SH      3/22/2016      OX Y COD ON E              N otG uilty             (7tlilt!p

316        SH      4/21/2016       O PAN A ER                N otG uilty             (7llilt)?

317        SH      4/21/2016      OX Y COD ON E              N otG uilty             (rtlilt)r

318        SH      5/18/2016      OX Y COD ON E              N otG uilty             (rtlilt!r

319        SH      5/18/2016    OX Y M ORPH ON E             N otG uilty             (7Izilt)r

320        SH      6/21/2016      OX Y COD ON E              N otG uilty             (7Izilt)p

321        SH      6/21/2016    OX YM O RPH ON E             N otG uilty             (7Iziltlr

322        SH      7/18/2016      OXYCODONE                  N otG uilty         Z cuilty
323        SH      7/18/2016    OX YM O RPH ON E             N otG uilty         Y cuuty
324        SH      8/31/2016      OX Y COD ON E              N otG uilty             G uilty

325        SH      8/31/2016    OXYM ORPHONE                 N otG uilty         W cuilty
326        SH      9/29/2016      OX YC OD ON E              N otG uilty         W cuilty
327        SH      9/29/2016      OX YC OD ON E              N otG uilty             (Itlilt!r

328        SH      9/29/2016      OX Y COD ON E              N otG uilty             G uilty

329        SH      9/29/2016      OX Y COD ON E              N otG uilty             G uilty




      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 15 of 39 Pageid#: 2205
330   BHu       9/7/2016       M S CONTIN                N otG uilty             gujjs
331   BH u      9/7/2016       OX Y COD ON E             N otG uilty             G uilty
                                                                             .
332   BH u      10/4/2016        OPA NA                   N ot G uilty           cujjp
333    BH u     10/4/2016      OXYCODONE                 N ot G uilty            GuilW
334    BH u     11/3/2016      OX YCO D ON E              N otG uilty            G uilty

335    BH u     11/3/2016    OX YM O RPH ON E            N ot G uilty        .   g ujjty

336    BH u     12/5/2016      OX YC OD ON E              N otG uilty            G uilty

337    BH u     12/5/2016    OX Y M ORPH ON E             N otG uilty            (7Izilt)r

338    BHu      1/3/2017       OX YC OD ON E              N otG uilty            (7lzilt)r

339    BHu      1/3/2017     OX Y M ORPH ON E             N otG uilty         NFcuilty
340    BHu      2/7/2017       OX YC OD ON E              N otG uilty            G uilty

341    BHu      2/7/2017     OX Y M ORPH ON E             N otG uilty         Z suu.
342    DJ       9/24/2015   M ORPHINE SULFATE             N otG uilty        J suil.
343    DJ       9/24/2015      OX YC OD ON E              N otG uilty            (7lzilt)l

344    DJ       11/5/2015   M ORPHINE SULFATE             N otG uilty            (7tlilt)r

345    DJ       11/5/2015      OXYCODONE                  N otG uilty        Y cuilty
346    DJ       12/1/2015   M ORPHINE SULFATE             N otG uilty        J suilty
347    DJ       12/1/2015      OXYCODONE                  N otG uilty            (Itlilt!r

348    DJ       1/12/2016   M ORPHINE SULFATE             N otG uilty            (7lzilt)r

349    DJ       1/12/2016      OX Y CO ON E               N otG uilty            Guilt
350    DJ       2/5/2016       OX YC OD ON E              N otG uilty            G uilty

351    DJ       3/14/2016      M S CON TIN                N otG uilty        J cuil.
352    DJ       3/14/2016      OX YC OD ON E              N otG uilty        J cui.
                                             16

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 16 of 39 Pageid#: 2206
353    DJ      4/28/2016      M S CON TIN                N otG uilty              G uilty

354    DJ      4/28/2016      OX YC OD ON E              N otG uilty              G uilty

355    DJ      5/26/2016       M S C ON TW               N otG uilty              (7tlilt)r

356    DJ      5/26/2016      OX Y COD ON E              N otG uilty         Z oui.
357    DJ      6/23/2016       M S CON TIN               N otG uilty              g ujjty

358    DJ      6/23/2016      OX Y CO DON E              N otG uilty              G uilty

359    DJ      7/26/2016       M S CON TW                 N otG uilty         ,
                                                                                  G uilty

360    DJ      7/26/2016      OX YCO D ON E               N otG uilty             c ugty

361    DJ       8/22/2016      M S CON TW                 N otG uilty               uilty

362    DJ       8/22/2016     OX YCO D ON E               N otG uilty             (pjzjjt)r

363    DJ       9/15/2016      M S CON TW                 N otG uilty             (7ttilt)r

364    D)       9/15/2016     OXYCODUNE                   N otG uilty             G uilty

365    DJ      10/20/2016      M S CON TIN                N otG uilty        W cuilty
366    DJ      10/20/2016     OX YCO D ON E               N otG uilty             (ilzilt!r

367    DJ      11/18/2016     OX YC OD ON E               N otG uilty             (7lzilt)r

368    DJ      11/28/2016      M S CON TW                 N otG uilty             (7Izilt)r

369    DJ      11/28/2016     OX YCO D ON E               N otG uilty             G uill
370    DJ      12/21/2016      M S CON TW                 N otG uilty             G uill
371    DJ      12/21/2016     OX Y COD ON E               N otG uilty             (7lziltlr

372    DJ       1/30/2017      M S CON TW                 N otG uilty             GuilW
373    DJ       1/30/2017     OX YC OD ON E               N otG uilty        W cuilty
374    ReJ      8/26/2015      M S CON TW                 N otG uilty        r cuuty
375    R eJ     8/26/2015     OX Y COD ON E               N otG uilty        Y cuil.

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 17 of 39 Pageid#: 2207
376    R eJ     10/5/2015          OX Y CO D ON E         N otG uilty            G uilty

377    ReJ      10/5/2015        O X YM O RPH ON E        N ot G uilty           G uilty

378    ReJ     11/13/2015          OX Y CO D ON E         N otG uilty            Guilt
379    ReJ     11/13/2015        OX YM O RPH ON E         N otG uilty            G uilty

380    ReJ     12/15/2015   .      M S CON TIN            N otG uilty            (7tlilt)r

381    ReJ     12/15/2015          OXYCODONE              N otG uilty

382    ReJ      1/12/2016       M ORPHINE SULFATE         N otG uilty            G uilty

383    ReJ      1/12/2016          OXYCODONE              N otG uilty        W suilty
384    ReJ      2/5/2016        M ORPHINE SULFATE         N otG uilty            G uilty

385    ReJ      2/5/2016           OX YC OD ON E          N otG uilty       =    G uilty

386    ReJ      3/14/2016          M S CON TW             N otG uilty            G uilty

387    ReJ      3/14/2016          OX YC OD ON E          N otG uilty            G uilty

388    ReJ     4/28/2016           M S CON TIN            N otG uilty            (7tlilt)r

389    ReJ     4/28/2016           OX YCO D ON E          N otG uilty            Guilt
390    ReJ      5/26/2016          M S CON TW             N otG uilty            G uilty

391    ReJ      5/26/2016          OX YCO D ON E          N otG uilty            G uilty

392    ReJ      6/23/2016          M S CON TW             N otG uilty            (7tdiltjr

393    ReJ      6/23/2016          O X YCO D ON E         N otG uilty            G uilty

394    ReJ      7/26/2016          M S CON TW             N otG uilty            (7tlilt)r

395    ReJ      7/26/2016          O X YCO D ON E         N otG uilty            (7lzilt)r

396    ReJ      8/22/2016          M S CON TW             N otG uilty            (7lzilt)r

397    R eJ     8/22/2016          OX Y CO D ON E         N otG uilty            G uilty

398    ReJ     9/15/2016           M S CON TIN            N otG uilty            (7Izilt!r




  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 18 of 39 Pageid#: 2208
399    ReJ      9/15/2016     OX YCODONE                  NotGuilty                 G uilty

400    ReJ     10/20/2016      M S CONTW                  N otG uilty           X cuilty
401    R eJ    10/20/2016     OXYCODONE                   N otG uilty       -   r     uilty
402    R eJ    11/18/2016      M S CON TIN                N otG uilty               4E1Ixilt)r

403    R eJ    11/18/2016     OXYCODONE                   N otG uilty               (7Izilt)r

404    R eJ    11/28/2016      M SCON TW                  N otG uilty               G uilty

405    ReJ     11/28/2016     OX Y COD ON E               N otG uilty               G uilty

406    R eJ    12/21/2016      M S CON TW                 N otG uilty               gujjs
407    ReJ     12/21/2016     OX Y COD ON E               N otG uilty               Guill
408    ReJ      1/30/2017      M S CON TW                 N ot G uilty              (7Izilt)r

409    ReJ      1/30/2017     OX Y COD ON E               N ot G uilty              (7tliltjT

410    ReJ      2/27/2017      M S CON TIN                Not G uilty               G uilty

411    ReJ      2/27/2017     OX Y COD ON E               N ot G uilty              G uilty

412    ReJ      3/27/2017      M S CON TW                 Not G uilty           x cuilty
                                                                                a

413    ReJ      3/27/2017     OX Y COD ONE                Not G uilty               (7tlilt)r

414    ReJ      4/27/2017      M S CON TW                 N ot G uilty              (7Izilt)r

415    ReJ      4/27/2017     OX YCOD ON E                N ot G uilty              G uilty

416    RU       9/10/2015      M S CON TW                 N ot G uilty              G uilty

417    RiJ      9/10/2015     OX Y COD ON E               N ot G uilty          J cuil.
418    WJ      10/14/2015     OX YCOD ON E                N ot G uilty              (7lzilt!r

419    YJ      10/14/2015    OX YM O RPH ON E             N ot G uilty              (7Izilt)T

420    IUJ     11/13/2015     OX YCO D ON E               N ot G uilty              G uilty

421    RU      11/13/2015    OX YM ORPH ON E              N ot G uilty              (7tlilt)r


                                             19

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 19 of 39 Pageid#: 2209
422        WJ      12/15/2015      M S CON TIN               N otG uilty                G uilty

423        WJ      12/15/2015      OXYCODONE                 NotGuiity                  G uilty

424        RU       1/12/2016   M ORPHINE SULFATE            N otG uilty                G uilty

425        RU       1/12/2016      OX Y COD ON E             N otG uilty                g ujjjy

426        RU       2/5/2016       OX Y COD ON E             N otG uilty                G uilty

427        RU      3/14/2016       M S C ON TW               N otG uilty                G uilty

428        RU      3/14/2016       OX Y CO D ON E            N ot G uilty               G uilty

429        RU      4/22/2016       M S CON TIN               N ot G uilty           J cuilty
430        RU      4/22/2016       OX Y CO D ON E            N ot G uilty           W G ilty
431        RU      4/28/2016       M S CON TW                N ot G uilty               (7tlilt)r

432        RU      4/28/2016       OX Y CO D ON E            N ot G uilty           W suilty
433        RU      5/26/2016       M S CONTW                 N ot G uilty           AZcuilty
434        RU      5/26/2016       OX Y COD ON E             N otG uilty                G uilty

435        RU      6/23/2016       M S C ON TW               N otG uilty                G uilty

436        RU      6/23/2016       OX YCO D ONE              N ot G uilty           .
                                                                                        gujjp
437        RU      7/26/2016       M S CON TW                 N ot G uilty              (7tlilt)r

438        RU      7/26/2016       OX Y CO D ON E            N otG uilty            W cuilty
439        RU       8/22/2016      M S CON TW                N otG uilty                f;tlilt)r

440        RU       8/22/2016      O X YCO D ON E             N otG uilty               G uilW
441        RU       9/15/2016      M S CON TW                N otG uilty        .
                                                                                        (7 jjtjr

442        RU      9/15/2016       OX Y CO D ON E             N otG uilty               G uill
443        RU      10/20/2016      M S CON TW                 N otG uilty               G uilty

444        IUJ     10/20/2016      O X YCO D ON E             N otG uilty               (7Izilt)r




      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 20 of 39 Pageid#: 2210
445        RU      11/18/2016      M S CON TIN               N otG uilty        .-   u-   G ilty

446        RiJ     11/18/2016      OX YCO D ON E             N otG uilty                  G uilty

447        RU      11/28/2016      M S CON TW                N otG uilty                  Guill
448        RU      11/28/2016      OX Y COD ON E             N otG uilty             .
                                                                                          (ptljjt)r

449        RU      12/21/2016      M S CON TIN               N otG uilty                  GuilW
450        RU      12/21/2016      OX Y COD ON E             N otG uilty                  (7lzilt)r

451        R iJ     1/30/2017      M S CON TW                N otG uilty                  (7tlilt)r

452        WJ       1/30/2017      OX Y COD ON E             N otG uilty                  (7lzilt)r

453        R iJ    2/27/2017       M S CON TW                N ot G uilty                 (7Izilt)r

454        RU      2/27/2017       OX Y COD ON E             N otG uilty                  Guilt
455        RU      3/27/2017    M ORPHINE SULFATE            N otG uilty                  (7tlilt)r

456        IUJ     3/27/2017       OXYCODONE                 N otG uilty                  Guill
457        RU      4/27/2017    M ORPHINE SULFATE            N otG uilty                  (7Izilt)r

458        WJ      4/27/2017       OX Y COD ON E             N otG uilty                  (7lzilt)r

459        NJ      10/29/2015      OX Y COD ON E             N otG uilty                  (7tlilt)r

460        NJ      10/29/2015    O XY M ORPH ON E            N otG uilty                  (7 ilt)T

461        NJ      11/23/2015      OX Y COD ON E             N otG uilty                  (7tlilt)r

462        NJ      11/23/2015    O XY M ORPH ON E            N otG uilty                  (7lzilt)r

463        LK      9/10/2015       OX Y COD ON E             N otG uilty                  (7tlilt!r

464        LK      9/10/2015     O XY M ORPH ON E            N otG uilty                  (7lziltjr

465        LK       11/5/2015    O XY M ORPH ON E            N otG uilty             ïVcuilty
466        LK       12/2/2015    O XY M ORPH ON E            N otG uilty                  (7tlilt)r

467        LK       1/4/2016        O PAN A ER               N ot G uilty                 (7tlilt!?




      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 21 of 39 Pageid#: 2211
468    LK       1/29/2016   OXYM ORPHONE                   N otG uilty           G uilty

469    LK       2/26/2016      OPAN A ER                   N otG uilty           G uilty

470    LK       3/31/2016      OPAN A ER                   N otG uilty           G uilty

471    LK       4/4/2016      OXYCODONE                    N otG uilty           G uilty

472    LK       5/2/2016       OPAN A ER                   N otG uilty           (7tzilt)r

473    LK       6/6/2016     OXYM ORPHONE                  N ot G uilty          (7lzilt)r

474    LK       7/5/2016      OX YCOD ONE                  N ot G uilty          (7llilt)r

475    LK       7/5/2016      OX Y COD ON E                N otG uilty           GuilT
476    LK       7/5/2016      OX Y COD ON E            .   Not G uilty           Gujlv
477    LK       7/5/2016      O XY CO D ON E               N ot G uilty          (7lzilt)?

478    SK       7/28/2016      D ILAU D ID                 N ot G uilty      Nfc-i.
479    SK       7/28/2016      M S CON TIN                 N ot G uilty          G uilty

480    SK       8/24/2016      PER CO CET                  N ot G uilty       Z cuilty
481    SK       8/25/2016      M S CON TIN                 N ot G uilty            uilty

482    SK       9/27/2016      M S CON TW                  N ot G uilty          (7tliltlr

483    SK       9/27/2016     O X YCO D ON E               N ot G uilty       Jc-i.
484    SK      10/26/2016     OXYCODONE                    N otG uilty        Z cuil.
485    SK      10/26/2016    OX Y M ORPHON E               N otG uilty           G uilty

486    SK      11/29/2016     O X YC OD ON E               N otG uilty           (7tlilt)r

487    SK      11/29/2016    OX Y M ORPH ON E              N otG uilty           (7Izilt)r

488    SK       1/3/2017      O X YC OD ON E               N otG uilty        J cuilty
489    SK       1/3/2017     OX Y M ORPHO N E              N otG uilty             uilty

490    SK       2/2/2017      O X Y COD ON E               N otG uilty           G uilty


                                             22

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 22 of 39 Pageid#: 2212
491    SK       2/2/2017     OXYM ORPHONE                N ot G uilty               G ujjty

492    SK       3/2/2017       OXYCODONE                 N ot G uilty       =       G uilty

493    SK       3/2/2017     OX YM O RPH ON E            N ot G uilty               G ugty

494    SK      4/11/2017       OX Y CO D ON E             N otG uilty               (7Izilt)l

495    SK       5/9/2017       O X YCO D ON E             N otG uilty               GuilT
496    SK       5/9/2017     OX Y M O RPH ON E            N otG uilty               (7lzilt)r

497    SK       6/6/2017       OX YCO D ON E              N otG uilty               (7Izilt)r
                                                                                .
498    SK       6/6/2017     OX Y M ORPH ON E             N otG uilty               g ujjty

499    SK       7/6/2017       OX YC OD ON E              N otG uilty               (7Izilt!r

500    SK       7/6/2017     OX Y M ORPH ON E             N otG uilty               (7lzilt!r

501    BL       8/27/2015       M S CON TW                N otG uilty                 lzilt)r

502    BL       8/27/2015      OX Y COD ON E              N otG uilty               (7Izilt)r

503    BL       9/25/2015   M ORPHW E SULFATE             N otG uilty               (7lzilt)l

504    BL       9/25/2015      OXYCODONE                  N otG uilty               Guilt
505    JL       8/27/2015       M S CON TIN               N otG uilty               (7Izilt)T

506    JL       8/27/2015      OXYCODONE                  N otG uilty               (7lzilt)T

507    JL       9/25/2015   M ORPHINE SULFATE             N otG uilty           J sui.
50à    JL       9/25/2015      OX Y COD ON E              N otG uilty           W cuilty
509   Js4ar     9/3/2015        M S CON TW                N otG uilty               G uilty

510   JA4ar     9/3/2015       OX Y COD ON E              N otG uilty               (7lziltjr

511   Jh4ar     10/1/2015      OX Y COD ON E              N otG uilty               Guilt
512   Jh4ar     4/13/2016       OPANA ER                  N otG uilty               (7lziltlr

513   Jh4ar     4/13/2016      OX Y COD ON E              N otG uilty           X cuilty

                                              23

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 23 of 39 Pageid#: 2213
514   Js4ar     5/11/2016     OXYCODONE                   N otG uilty             G uilty

515   Js4ar     5/11/2016   OXYM ORPHONE                  N otG uilty             (7lziltlr

516   Jslar     6/8/2016      OX YCO D ON E               N otG uilty                ilt)r

517   Jh4ar     6/8/2016    OXYM ORPHONE                  N otG uilty             G uilty

518   Js4ar     7/7/2016      OXYCODONE                   N otG uilty           Z cuil.
519   Jh4ar     7/7/2016    OX YM O RPH ON E              N otG uilty             (7tlilt)r

520   Jà4ar     8/9/2016      OX Y COD ON E               N otG uilty             (7Izilt)r

521   Jh4ar     8/9/2016    O XY M ORPH ON E              N otG uilty             (7Izilt)/

522   Jh4ar     9/26/2016     OX Y COD ON E               N otG uilty       -
                                                                                  (7tlilt)r

523   Jh4ar     9/26/2016   O XY M ORPH ON E              N otG uilty           y Guilty
524   Js4ar     11/1/2016     OX Y COD ON E               N otG uilty             (7lzilt)r

sis   Jh4ar     11/1/2016   O XY M ORPH ON E              N otG uilty             (7Izilt)r

526   JM ar     12/1/2016     OX Y COD ON E               N otG uilty             (7lziltjr

527   JM ar     12/1/2016   O XY M ORPH ON E              N otG uilty             (7tliltjr

528   Jh4ar    12/30/2016     OX Y COD ON E               N otG uilty             (7tlilt)r

529   Jh4ar    12/30/2016   O XY M ORPH ON E              N otG uilty             (7lzilt)r

530   JM ar     1/26/2017     OX Y COD ON E               N otG uilty           A cuilty
531   JM ar     1/26/2017   O XY M ORPH ON E              N otG uilty             G uilty

532   JM ar     2/28/2017     OX Y COD ON E               N otG uilty             G uilty

533   JM ar     2/28/2017     OX Y COD ON E               N otG uilty           X suilty
534   JM ar     2/28/2017   O XY M ORPH ON E              N ot G uilty            (7tlilt)r

535   Js4ay     9/9/2015      OX Y COD ON E               Not G uilty           W cuilty
536   Js4ay     9/9/2015    O XY M ORPH ON E              N ot G uilty          J cuil.

                                          24

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 24 of 39 Pageid#: 2214
    537   JM ay     10/7/2015     OX Y COD ON E              N otG uilty              (7 ilt!r

    538   JM ay     10/7/2015   OX Y M ORPH ON E             N otG uilty              G uilty

    539   JM ay     11/5/2015     OX Y CO D ON E             N otG uilty              Guilt
    540   JM ay     11/5/2015   OX YM O RPH ON E             N otG uilty                Izilt)r

    541   JM ay    11/30/2015     OXYCODONE                  N ot G uilty             (7lzilt)r

    542   JM ay    11/30/2015   OX YM O RPH ON E              N otG uilty               y,jjtjr

    543   JM ay     1/5/2016       O PAN A ER                 N otG uilty             (7lziltjr

    544   JM ay     1/5/2016      O X YCO D ON E              N otG uilty       V Guilt
    545   JM ay     2/4/2016      OX YC OD ON E               N otG uilty             (7Izilt!r

    546   JM ay     2/4/2016    OX Y M O RPH ON E             N otG uilty             (7tlilt)r

    547   JM ay     3/1/2016      O X YCO D ON E              N otG uilty             G uilty

    548   JM ay     3/1/2016    OX YM O RPH ON E              N otG uilty             G uilty

    549   JM ay     3/31/2016      O PA N A ER               N otG uilty              G uilty

    550   JM ay     3/31/2016     OXYCODONE                   N otG uilty             c ujjty

    551   JM ay    4/27/2016       OPAN A ER                  N otG uilty         J suu.
    552   JM ay    4/27/2016      OX Y CO D ON E              N otG uilty       V Guilty
    553   JM ay     5/26/2016   OX Y M O RPH ON E             N otG uilty         ls-il.
    554   JM ay     6/27/2016     OX YCO D ON E               N otG uilty             G uilty

    555   JM ay     6/27/2016   OX YM O RPH ON E              N otG uilty             G uilty
i                   7/26/2016     OX YC OD ON E               N otG uilty        X cuilty
I   556   JM ay
:
    557   JM ay     7/26/2016   OX Y M O RPH ON E             N otG uilty             (7lzilt)r

    558   Js4ay     8/24/2016     OX Y COD ON E               N otG uilty         .
                                                                                      G uilp
    559   Js4ay     8/24/2016   OXYM ORPH ON E                N otG uilty        J c-i.
I


                                                 25

      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 25 of 39 Pageid#: 2215
560   Jh4ay    9/22/2016       OXYCODONE                 N ot G uilty                 G uilty
                                                                              .
561   Jh4ay    9/22/2016      OXYM ORPHONE               N ot G uilty                 (pj:jjt)r

562   Js4ay    10/24/2016      OX Y CO D ON E            N ot G uilty         Y cuilty
563   Jà4ay    10/24/2016     OX YM O RPH ON E            N otG uilty                 (7Izilt)r

564   Js4ay    11/22/2016      OX Y CO D ON E             N otG uilty                 G uilty

565   Js4ay    11/22/2016     OX YM O RPH ON E            N otG uilty        J suil.
566   Jh4ay    12/20/2016      OX YCO D ON E              N otG uilty                 (7lzilt)T

567   Js4ay    12/20/2016     OX YM O RPH ON E            N otG uilty                 (7lzilt)r

568   Js4ay     1/17/2017      OX YC OD ON E              N otG uilty                 (7Izilt)T

569   Jh4ay     1/17/2017     OX Y M O RPH ON E           N otG uilty                 G uill
570   Jh4ay     2/14/2017      OX YC OD ON E              N otG uilty                 G uilty

571   Jh4ay    2/14/2017      OX Y M ORPH ON E            N otG uilty                   Izilt!?

572   Jh4ay    4/11/2017       OX YCO D ON E              N otG uilty                 (7tlilt)r

573   Jh4ay    4/11/2017      OX Y M O RPH ON E           N otG uilty                 (Itlilty

574   Js4ay     7/5/2017       OX YCO D ON E              N otG uilty                 G uilty

575   Js4ay     7/5/2017      OX Y M O RPH ON E           N otG uilty                 (7lzilt)r

576   Jh4ay     8/2/2017       OX YC OD ON E              N otG uilty                 G uity

577   JM ay     8/2/2017      OX Y M O RPH ON E           N otG uilty                 (7lzilt)r

578    AM       9/9/2015        M S CON TW                N otG uilty         5.      (7lzilt!T
                                                                                  v


579    AM       9/9/2015       OX YC OD ON E              N otG uilty

580    AM       10/8/2015   M ORPH INE SU LFA TE          N otG uilty                     ilt)r

581    AM       10/8/2015      OX YCO D ON E              N otG uilty                 (7Izilt)r

582    AM      11/12/2015       FENTANYL                  NotGuilty                   (7lziltjl




  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 26 of 39 Pageid#: 2216
583            11/12/2015      OX Y COD ON E             N otG uilty        =       (rtlilt,r

584            12/15/2015       FENTANYL                 N otG uilty                G uilty

585            12/15/2015      OX Y CO DON E             N otG uilty                (7Izilt)r

586   ChM      9/23/2015    M ORPHINE SULFATE            N ot G uilty               G uilty

587   ChM      10/21/2015       DILA U D ID              N ot G uilty               G uilty

588   ChM      10/21/2015 M ORPHW E SULFATE               N otG uilty               (;tliltjr

589   ChM      11/20/2015       DILAUDID                  N otG uilty               G uilty

590   CNM      11/20/2015 M ORPHINE SULFATE               N otG uilty               (7tlilt)?

591   ChM      12/21/2015       DILAU D ID                N otG uilty           Z o-i.
592   CNM      12/21/2015      DU M GESIC                 N otG uilty           J i.
593   ChM       1/21/2016       D ILA U D ID              N otG uilty               (7tlilt)r

594   CNM      3/29/2016        O PA N A ER               N otG uilty               G uilt
595   CNM      4/27/2016        DILA U D ID               N otG uilty        Y cuilty
596   ChM      4/27/2016        O PA N A ER               N otG uilty               G uil?
                                                                             s%,'''-
                                                                                .

597   CNM       5/26/2016       D ILA U D ID              N otG uilty              s ,lilt,r

598   ChM       5/26/2016    OX YM O RPH ON E             N otG uilty        Z cuilty
599   CNM      6/22/2016        DILA U D ID              N ot G uilty               G uilty

600   CNM      6/22/2016     OKYMORPHONE                  N otG uilty               G uilty

601   CNM      7/26/2016        D ILA U D ID             N otG uilty                (7Izilt)r

602   ChM      7/26/2016     OXYMORPHUNE                 N ot G uilty               G uilty

603   ChM       8/29/2016      OX Y CO D ON E             N otG uilty               (7llilt)r

604   ChM       8/29/2016      OX Y CO D ON E             N otG uilty           Nfcuilty
605   CoM      9/15/2015       OX Y CO D ON E             N otG uilty               (7tlilt)r


                                               27

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 27 of 39 Pageid#: 2217
606   CoM      10/20/2015     OX YCODONE                  N otG uilty

607   CoM      10/20/2015   OX Y M ORPH ON E              N otG uilty            (7lzilt)r

608    CoM     11/23/2115     OX YC OD ON E               N otG uilty            Guilt
609    CoM     11/23/2015   O XY M ORPH ON E              N otG uilty            (7Izilt)r

610   CoM      12/23/2015     OX Y COD ON E               No!G uilty             Guill
611    CoM     12/23/2015   O XY M ORPH ON E              N otG uilty            (7lzilt)?

612    CoM      1/19/2016     OX Y COD ON E               N otG uilty            (7lziltli

613    CoM      1/19/2016   O XY M ORPH ON E              N otG uilty            G uilty

614    CoM      2/3/2016      OX Y COD ON E               N otG uilty         Y cuilty
615    CoM      2/3/2016    O X YM ORPH ON E              N otG uilty            G uilty

616    CoM      3/22/2016     OX Y COD ON E               N otG uilty            G uil

617    CoM      4/21/2016     OX Y COD ON E               N otG uilty            (;tdilt)r

618    CoM      4/25/2016     OX Y COD ON E               N ot G uilty           tsllzilt)T

619    CoM      5/18/2016     OX Y COD ON E               N ot G uilty           (7 -ltJT

620    CoM      6/14/2016     OX Y COD ON E               N ot G uilty           (7tliltjr

621    CoM      6/14/2016    OX YM ORPH ON E              N ot G uilty           (7lzilt)r

622    CoM      7/25/2016     OX Y COD ON E               N ot G uilty           (Itïilt!r

623    CoM      7/25/2016    OX YM ORPH ON E              Not G uilty            G uilty

624    CoM      8/23/2016     OX Y CO D ON E              N ot G uilty           G uilty

625    CoM      8/23/2016     O X YCO D ON E              N ot G uilty           (7 iltlr

626    CoM      8/23/2016     O XY CO D ON E              N ot G uilty           (7Izilt)/

627    CoM      8/23/2016     OX Y CO D ON E              N ot G uilty               ilty

628    JM o     11/9/2015     OX Y COD ON E               N otG uilty            G uilty


                                           28

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 28 of 39 Pageid#: 2218
629    JM o     11/9/2015   OXYM ORPHONE                  N otG uilty             (7Izilt)r

630    Jh4o    12/14/2015     OX Y COD ON E               N otG uilty             (; ilt!r

631    Jslo    12/14/2015   O XY M ORPH ON E              N otG uilty             (7lzilt)r

632    Js4o     1/13/2016     OX Y COD ON E               N otG uilty             (7ttilt)r

633    Js4o     1/13/2016   O X YM ORPH ON E              N ot G uilty            G '

634    Jh4o     2/12/2016     OX Y COD ON E               N ot G uilty          . g jjty

635    Js4o     2/12/2016   O X YM ORPH ON E              N otG uilty             Guilt
636    JM o     3/16/2016      O PAN A ER                 Not G uilty             (Itdilty

637    JM o     3/16/2016     OX Y COD ON E               N ot G uilty            (7Ililt!r

638    JM o     4/14/2016      O PA N A ER                N ot G uilty          A cuilty
639    Js4o     4/14/2016     OX Y COD ON E               N ot G uilty            G uilty

640    Jh4o     5/12/2016     OX Y COD ON E               N ot G uilty            G uilty

641    Jslo     5/12/2016    OX YM ORPH ON E              Not G uilty             (7tlilt)r

642    Js4o     6/9/2016      OX Y COD ON E               N ot G uilty            (7llilt)T

643    Jh4o     6/9/2016     OX YM ORPH ON E              N ot G uilty            G uilty

644    Jh4o     7/11/2016     OX Y COD ON E               N ot G uilty            G uilty

645    Jh4o     7/11/2016   O X YM ORPH ON E              Not G uilty             G uilty

646    JM o     8/8/2016      OX Y COD ON E               N ot G uilty            (7tlilt)r

647    JM o     8/8/2016    O X YM ORPH ON E              N ot G uilty            (7tliltjr

648    JM o     9/8/2016      OX Y COD ON E               NotG uilty            Z suilty
649    JM o     9/8/2016    O XY M ORPH ON E              N ot G uilty            (7Izilt)r

650    J54o    10/10/2016     OX Y COD ON E               N ot G uilty      -
                                                                                  (7Izilt)r

651    JM o    10/10/2016   O XY M ORPH ON E              N ot G uilty          y Guilty

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 29 of 39 Pageid#: 2219
652    Jh4o    11/10/2016     OXYCODONE                  N otG uilty            ,
                                                                                       G uilty

653    Jh4o    11/10/2016   OXYM ORPHONE                 N otG uilty                   G uilty

654    Jh4o    12/12/2016     OX Y CO DON E               N ot G uilty                 (7txilt)r

655    Jh4o    12/12/2016   O X YM O RPH ON E            N ot G uilty                  G uill
656    Jh4o     1/9/2017      OX Y CO D ONE               N otG uilty                  Guilt
657    Jh4o     1/9/2017    OX YM O RPH ON E              N otG uilty           N suilty
                                                                            - - -
                                                                                     v<
658    Jh4o     2/7/2017      OXYCODONE                   N otG uilty           -.?f      tljlt)r

659    Jh4o     2/7/2017    OX YM O RPH ON E              N otG uilty                  GuilT
660    Js4o    4/11/2017      OX YCO D ON E               N otG uilty                      iltlr

661    SS4      9/2/2015
                .              M S CONTIN                 N otG uilty                  (7Izilt)r

662    SS4      9/2/2015      OX YCO D ON E               N otG uilty           J uilty
663    SA4      10/1/2015     O X YCO D ON E              N otG uilty                      ilt)p

664    SA4      1/8/2016       FEN TAN YL                 N otG uilty                  G uilty

665    SM       1/8/2016.     OX Y CO D ON E              N otG uilty                  G uilty

666    BP       9/3/2015      OX YCO D ON E               N otG uilty                  G uilty

667    BP       9/3/2015    OX Y M O RPH ON E             N otG uilty                  G uilty

668    BP       10/1/2015     OX YCO D ON E               N otG uilty                  Guill
669    BP       10/1/2015   OX YM O RPH ON E              N otG uilty                  (7Iziltlr

670    BP      10/28/2015     OX Y COD ON E               N otG uilty        4 sui.
671    BP      10/28/2015   OX Y M ORPH ON E              N otG uilty        / c-i.
672    BP      11/24/2015     OX YC OD ON E               N otG uilty       -
                                                                             J c-i.
673    BP      11/24/2015   OX Y M ORPH ON E              N otG uilty
                                                                              / .
                                                                                    V G uilty

674    BP      12/22/2015     OX Y COD ON E               N otG uilty
                                                                            -M
                                                                             U G uilty




  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 30 of 39 Pageid#: 2220
675    BP      12/22/2015   OXYM ORPHON E                 NotGuilty                    G uilty

676    BP       1/20/2016   OXYM ORPHON E                 N otG uilty                      Ililt)r

677    BP       1/20/2016      PERCO CET                  NotG uilty                   (pjzjjjjr

678    BP       2/23/2016     OX Y COD ON E               N otG uilty         .
                                                                                       Gujlp
679    BP       2/23/2016   O XY M ORPH ON E              N otG uilty                  (7Ililtlr

680    BP       3/21/2016      O PA N A ER                N ot G uilty                 GuilW
681    BP       3/21/2016     OX Y COD O NE               N ot G uilty                 (7lliltlr

682    BP       4/21/2016      O PAN A ER                 N otG uilty        NJf'cuilty
                                                                                  .



683    BP       4/21/2016     OX Y COD ON E               N otG uilty                  s-i.
684    BP       5/19/2016     OX Y COD ON E               N ot G uilty        Uc-i.
685    BP       5/19/2016    OX YM ORPH ON E              N ot G uilty        t c-i.
686    BP       6/20/2016     OX Y COD ON E               N ot G uilty       t c-i.
687    BP       6/20/2016    OX YM ORPH ON E              N ot G uilty        t c-i.
688    BP       7/18/2016     OX Y COD ON E               N ot G uilty      z'         G uilty

689    BP       7/18/2016    OX YM ORPH ON E              N ot G uilty                 (Itlilt!r

690    BP       8/17/2016     OX YCOD ON E                N ot G uilty        J 'uil.
691    BP       8/17/2016    OX YM ORPHON E               N ot G uilty      - - -
                                                                                       G uilty
                                                                              x
                                                                                      /f
692    BP       9/15/2016     O X YCO D ON E              N ot G uilty        N-Z (7Izilt)r
                                                                            --- -

                                                                                      /r
693    BP       9/15/2016    OX YM O RPHON E              N ot G uilty        xz           uilty

694    BP      10/18/2016     O X YCO D ON E              N otG uilty                      uilty

695    BP      10/18/2016    OXYMORPHONE                  N otG uilty                      uilty

696    BP      11/15/2016     O X YCO D ON E              N otG uilty                       iltjr

697    BP      11/15/2016     O X YC OD ON E              N otG uilty                  (7txilt)r


                                             31

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 31 of 39 Pageid#: 2221
                                                                               t'-
698    BP      11/15/2016   OXYM ORPHONE                  N otG uilty        A-k c i't,-

699    BP      12/14/2016   OXYM ORPHON E                 N otG uilty             G uilty

700    JP      4/21/2016       O PAN A ER                 N otG uilty             G uilty

701    JP      4/21/2016      OX YCO D ON E               N otG uilty             G uilty

702    JP       5/19/2016     OX YC OD ON E               N otG uilty             Guill
703    JP       6/20/2016     OX YC OD ON E               N otG uilty             Guilt
704    JP       6/29/2016   OX Y M ORPH ON E              N otG uilty             (7lzilt)?

705    JP       7/18/2016     OX Y COD ON E               N otG uilty             (7ïzilt!T

706    JP       7/18/2016   OX Y M ORPH ON E              N otG uilty             G uilty

707    JP       8/17/2016     OX YC OD ON E               N otG uilty             G uilty

708    JP       8/17/2016   OX Y M ORPH ON E              N otG uilty             G uilty

709    JP       9/15/2016     OX Y COD ON E               N otG uilty             G uilty

710    JP       9/15/2016   OX Y M ORPH ON E              N otG uilty             G uilty

711    JP      10/18/2016     OX YC OD ON E               N otG uilty             (7tliltlT

712    JP      10/18/2016   OX Y M ORPH ON E              N otG uilty             Guill
713    JP      11/15/2016     OX Y COD ON E               N otG uilty             (7tlilt)r

714    JP      11/15/2016   OX Y M ORPH ON E              N otG uilty             G uilty

715    JP      12/14/2016     OX Y COD ON E               N otG uilty         G      uilty
716    JP      12/14/2016   OX Y M ORPH ON E              N otG uilty         A cuilty
717    DR      10/15/2015     OX Y COD ON E               N otG uilty         O cuilty
718    DR      10/15/2015   OX Y M ORPH ON E              N otG uilty         W cuilty
719    DR      11/23/2015     OX Y COD ON E               N otG uilty                uilty

720    DR      11/23/2015   OX Y M ORPH ON E              N otG uilty             G uilty




  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 32 of 39 Pageid#: 2222
                                                                             - *x

721    DR       1/6/2016      OX Y COD ON E              N otG uilty                  Izilt)r

722    DR       1/6/2016    O XY M ORPH ON E             N ot G uilty               (7Izilt)r

723    DR       2/3/2016      OX Y CO D ON E             N ot G uilty               Guil?
724    DR       2/3/2016    OX YM O RPH ON E             N ot G uilty                 Izilt)r

725    MS      11/30/2015 M ORPHINE SULFATE              N ot G uilty               (7lzilt)r

726    MS      11/30/2015     OXYCODONE                   N otG uilty               (;uilt)r

727    MS       1/4/2016       M S CON TIN                N otG uilty               (7lzilt)r

728    MS       1/4/2016      OX YCO D ON E               N otG uilty               G uilty

729    MS       1/29/2016     OX YCO D ON E               N otG uilty               G uilty

730    MS       1/29/2016   OX YM O RPH ON E              N otG uilty
                                                                            -N//G uilty
731    MS      2/26/2016       OPAN A ER                  N otG uilty                 uilty

732    MS      2/26/2016      OX YC OD ON E               N otG uilty               G uilty

733    MS       3/24/2016     OX YC OD ON E               N otaG uilty        jv uilty
734    MS      4/25/2016      OXYCODONE                   N otG uilty               G uilty

735    MS       5/23/2016     OX YC OD ON E               N otG uilty               G uilty

736    MS       6/21/2016     OX Y COD ON E               N otG uilty                 Ililtjr

737    MS       6/21/2016   OX Y M ORPH ON E              N otG uilty                 vljjtjr

738    MS       7/18/2016     OX Y COD ON E               N otG uilty                 uilty

739    MS       7/18/2016   OX Y M ORPH ON E              N otG uilty                 uilty

740    ST       8/15/2016     D UM G ESIC                 N otG uilty                 uilty

741    ST       8/15/2016     OX Y COD ON E               N otG uilty                 uilty

742    ST       9/15/2016     OX Y COD ON E               N otG uilty                 yjjjjjr

743    ST       9/15/2016   OX Y M ORPH ON E              N otG uilty               G uilty




  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 33 of 39 Pageid#: 2223
744    ST      10/17/2016     OXYCODONE                  N otGuilty          , Gujjty
                                                                             V
745    ST      10/17/2016   OXYM ORPHONE                  N otG uilty                    uilty

746    ST      11/21/2016     OXYCODONE                  N ptG uilty                     uilty

747    ST      12/21/2016     OX YCO D ONE                N otG uilty                    uilty

748    ST      12/21/2016   OX Y M ORPH ON E              N otG uilty                    uilty

749    ST      12/30/2016     OX YC OD ON E               N otG uilty                    uilty

750    ST      12/30/2016   OX YM O RPH ON E              N otG uilty               c ujlty

751    ST       1/26/2017     OX YCO D ON E               N otG uilty               G uilty

752    ST       1/26/2017   OX Y M ORPH ON E              N otG uilty               G uilty

753    ST       2/23/2017     OX YC OD ON E               N otG uilty                     ilty

754    ST       4/19/2017     OX YC OD ON E               N otG uilty                    uilty

755    ST       4/19/2017   OX Y M ORPH ON E              N otG uilty                    uilty

756    ST       5/24/2017     OX YC OD ON E               N otG uilty                    uilty

757    ST       5/24/2017   OX Y M ORPH ON E              N otG uilty                    uilty

758    ST       7/6/2017      OX Y COD ON E               N otG uilty                    uilty

759    ST       7/6/2017      OX Y CON TW                 N otG uilty                    uilty

760    AW       9/9/2015       M S CON TW                 N otG uilty             G uilty
                                                                               ?/''
761    AW       9/9/2015      OX Y COD ON E               N otG uilty         N     x-ilt,-

762    TW       8/31/2016     OX Y COD ON E               N otG uilty               G uilty
                                                                                  ?'z'
763    TW       8/31/2016   OX Y M ORPH ON E              N otG uilty         N-          ilt,,

764    TW       11/3/2016     OX Y COD ON E               N otG uilty                    uilty

765    TW       11/3/2016   OX Y M ORPH ON E              N otG uilty         .          ugty

766    TW       12/6/2016     OX Y COD ON E               N otG uilty               G uilty


                                            34

  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 34 of 39 Pageid#: 2224
                                                                             '

767    TW       12/6/2016   QXYMORPHONE                  N otG uilty         ,     G uilty

768    TW       1/4/2017      OX Y CO D ON E              N otG uilty                uilty

769    TW       1/4/2017    OX YM O RPH ON E              N otG uilty              (7ylilt)r

770    TW       1/31/2017     OX YCO D ON E               N otG uilty               (7tlilt)r

771    TNU      1/31/2017   OX Y M ORPH ON E              N otG uilty                 Izilt)r

772    TNU     2/28/2017      O X YCO D ON E              N otG uilty               Guil?
773    TNU     2/28/2017    OX Y M O RPH ON E             N otG uilty               (7tlilt)r

774    TNU      3/28/2017     OXYCODONE                   N otG uilty               (7lzilt)r

775             3/28/2017   OXYM ORPHONE                  N otG uilty               t;uilt!r

776    TW      4/25/2017      OXYCODONE                   N otG uilty               (7tliltlr

777    TW      4/25/2017    OX YM O RPH ON E              N otG uilty            /(7tziltlr
7#8    TW       5/23/2017     OX YCO D ON E               N otG uilty               (7tlilt)r

779    TNU      5/23/2017   OX Y M ORPH ON E              N otG uilty                 lliltlr

78ù    TNU      6/20/2017     OX YC OD ON E               N otG uilty                 tzilt)r

781    TNU      6/20/2017   OX Y M ORPH ON E              N otG uilty               gujjs
782    TW       7/14/2017     OX Y COD ON E               N otG uilty            ï/ uil.
783    TW       7/14/2017   OXYM ORPHONE                  N otG uilty                 uilty

784    DW i     8/31/2015     OX Y COD ON E               N otG uilty               G uilty

785    DW i     8/31/2015   OX Y M ORPH ON E              N otG uilty        N Guilty
786   DW i      9/25/2015     OX YC OD ON E               N otG uilty            X/ uil.
787    DW i     9/25/2015   OX Y M ORPH ON E              N otG uilty               (7ttiltjr

788    Dw i    10/15/2015     OX YC OD ON E               N otG uilty             Ycuil.
789    DW i    10/15/2015   OX Y M ORPH ON E              N otG uilty            J sui.


  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 35 of 39 Pageid#: 2225
790   DW i     11/23/2015     öxycoooxE                  NotGuilty               c ujjty

791   DW i     11/23/2015   O XY M ORPH ON E             N ot G uilty            G 'ty

792   DW i     12/21/2015     OXYCODONE                  N otG uilty             G uilty

793   DW i     12/21/2015   OXYM ORPHONE                 N ot G uilty            G uilty

794   DW i      1/19/2016     OX Y CO DON E              N ot G uilty            G uilty

795   DW i      1/19/2016   O X YM ORPH ON E             N ot G uilty            G uilty

796   DW i      2/3/2016      OX Y COD O NE              N otG uilty             G uilty

797   DW i      2/3/2016    O XY M ORPH ON E             N otG uilty             G uilty

798   DW i     3/22/2016      OX Y COD ON E              N otG uilty             (7tzilt)r

799   DW i     4/21/2046       O PAN A ER                N otG uilty             G uilty

800   DW i     4/21/201.
                       6      OX Y CO DON E              N otG uilty             G uilty

801   DW i     5/18/2016      OX Y CO DON E              N ot G uilty            G uilty

802   DW i     5/18/2016      OX Y CO DON E              N ot G uilty              uilty

803   DW i     5/18/2016      OX Y CO D ON E             N ot G uilty            G uilty

804    FW       8/31/2015      O PAN A ER                N ot G uilty            (7Izilt!p

805    FNU     8/31/2015      OX Y CO D ON E             N ot G uilty            (7tlilt)r

806    FNU      11/5/2015     OX Y CO D ON E             N ot G uilty        U cuilty
807    FNU      11/5/2015   OX YM O RPH ON E              N ot G uilty       x/Guilty
808    FNU      12/2/2015     OX YCO D ON E               N otG uilty        ux .I.
809    FNU      12/2/2015   OXYMORPHONE                   N otG uilty            G uilty

810    FSV      1/4/2016       O PAN A ER                 N otG uilty         U cuilty
811    FSV      1/19/2016      O PA N A ER                N otG uilty            (7tliltlr

812    FNU      1/29/2016     OX YCO D ON E               N otG uilty            (7tlilt)r




  Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 36 of 39 Pageid#: 2226
813        FSV     2/26/2016       OPAN A ER                 N otG uilty                 uilty

814        FNU     2/26/2016      OX Y COD ON E              N otG uilty               G uilty

815        FN/     3/31/2016       OPAN A ER                 N otG uilty               (7lzilt)r

816        FNU     3/31/2016      OX Y COD ON E              N otG uilty         A ui.
817        FNU      5/2/2016       O PAN A ER                N otG uilty               G uilty

818        FNU      5/2/2016      OX Y COD ON E              N otG uilty               Guill
819        FNU      6/6/2016      OX Y COD ON E              N otG uilty               (7lzilt)r

820        FSV      6/6/2016      OX Y COD ON E              N otG uilty

821        FNU      6/6/2016      OX Y COD ON E              N otG uilty          W cuilty
822        FN/      6/6/2016      OX Y COD ON E              N otG uilty          j.      jjs
823       WW       9/16/2015      OX Y COD ON E              N otG uilty               G uilty

824       WW       9/16/2015    OX Y M ORPH ON E             N otG uilty               G uilty

825       WW       10/14/2015     OX Y COD ON E              N otG uilty               (7Izilt)r

826       WW       10/14/2015   OX Y M ORPH ON E             N otG uilty                  iltlr

827       WW       10/20/2015   OX Y M ORPH ON E             N otG uilty               (7Iziltlr

828       WW       1J/10/2015     OX Y CO D ON E             N otG uilty               Guill
829       WW       11/10/2015   O XY M ORPH ON E             N otG uilty                 uilty

830       WW       11/13/2015   O XY M ORPH ON E             N otG uilty                 uilty

831       WW       12/15/2015     OX Y COD ON E              N otG uilty               Guilty
832       WW       12/15/2015   O XY M ORPH ON E             N otG uilty         4 c-i..
833       WW       12/15/2015   OX Y M ORPH ON E             N otG uilty               (7Izilt)r

834       WW        1/14/2016     OX Y COD ON E              N otG uilty               (7tlilt)r

835       WW        1/14/2016   OX Y M ORPH ON E             N otG uilty         .     G uilty


                                                37

      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 37 of 39 Pageid#: 2227
836       WW       1/14/2016    OXYM ORPH ON E               N otG uilty              Guilt
837       WW       2/12/2016      O X YCO D ON E             N otG uilty              (7Izilt)r

838       WW       2/12/2016    OX YM O RPH ON E             N otG uilty              G uilty

839       WW       2/12/2016    OX Y M O RPH ON E            N otG uilty              (; ilt!r

840       WW        3/9/2016       OPAN A ER                 N otG uilty              Guilt
841       WW        3/9/2016       OPAN A ER                 N otG uilty              G uilty

842       WW        3/9/2016      OX Y COD ON E              #otGuilty                (7 ilt)r

843       WW       4/12/2016       OPAN A ER                 N otG uilty              Guil?
844       WW       4/12/2016      OX Y COD ON E              N otG uilty                tlilt)r

845       DW o      9/1/2015       M S CON TW                N otG uilty              tTl ilt)r

*46       DW o      9/1/2015      OX Y COD ON E              N otG uilty              G u'lty

847        LW      9/15/2016      OX Y COD ON E              N otG uilty              (7 *ltJr

848        LNU     10/18/2016      OPAN A ER                 N otG uilty              (7 ilt!r

849        LNU     10/18/2016     OX Y COD ON E              N otG uilty              G u'lty

850        LN/     11/17/2016     OX Y COD ON E              N otG uilty              (7tliltlr

851        LN/     11/17/2016     OX Y CON TW                N otG uilty             / ui.
852        LNU     12/15/2016     OX Y COD ON E              N otG uilty                  ilt)r

853        LNU     12/15/2016     OX Y CON TW                N otG uilty              Guill
854        LNU      1/12/2017     OX Y COD ON E              N otG uilty              G uilty

855                 2/7/2017      OX Y COD ON E              N otG uilty              G uilty

856        LNU      2/7/2017      OX Y CON TW                N otG uilty         .
                                                                                      G uilty
                                                                                         ';
857        LSV      3/9/2017      OX Y COD ON E              N otG uilty                m lty

858        LNU      3/9/2017      O XY CON TW                N otG uilty              G uilty


                                                38

      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 38 of 39 Pageid#: 2228
859        LNU        3/31/2017          OX Y COD ON E                    NotG uilty      (7tlilt)r

860        LN/        3/31/2017          OXYCONTm                         N otG uilty       uilty

861        LW         4/26/2017          OX Y COD ON E                    N otG uilty     G uilty

862        LW         4/26/2017          OX Y CON TW                      N otG uilty     G uilty




                Ifyou find thedefendantguilty ofCounts298 and 299,did theuseofsuch

                controlled substances resultin the death ofH H ?



                                    NO                             Y ES




                                                               X
                                                                          FO       RS N




      Case 1:17-cr-00027-JPJ-PMS Document 205 Filed 05/09/19 Page 39 of 39 Pageid#: 2229
